Citation Nr: 1757445	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  10-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's income and expenses were properly counted in computing his rate of Improved Pension from the period from January 1, 2003, to December 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1973.

This case comes before the Board of Veterans' appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Philadelphia, Pennsylvania.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC. A copy of the hearing transcript is associated with the claims file.

The issue was before the Board in August 2015, when the Board remanded for further development. 


FINDING OF FACT

A hardship was shown to exist beginning February 1, 2004, and therefore it would work a hardship on the Veteran to count the income of his children.


CONCLUSION OF LAW

The criteria for the exclusion of SSA income of the Veteran's children as countable income for the purpose of calculating the Veteran's nonservice-connected VA pension benefits are met. 38 U.S.C. §§ 101(29)(b); 1503(a), 1511, 1521, 5102, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 1.962, 3.2(f), 3.3(a)(3), 3.23(b) and (d)(4) and (6), 3.102, 3.159, 3.271, 3.272, 3.660(A)(1), (2), (3) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
It is undisputed that the Veteran had recognized active service during the Vietnam War for qualifying eligibility, on the basis of military service, for basic VA pension benefits. See 38 U.S.C. § 101(29)(B); 38 C.F.R. § 3.2(f). 

The Veteran contends that his children's' income should not have been counted because of hardship beginning approximately in late 2005 and that his 18 year old son should remain a dependent on his nonservice-connected pension award until graduation from high school in June 2009. See March 2009 Notice of Disagreement. He also contends that he applied to add another son as a dependent to his nonservice-connected pension award on March 2006. See January 2010 Veteran Statement. He also contends that his step-children were not added as dependents to his nonservice-connected pension award, nor was his son who was born in 1997. See April 2014 Hearing Testimony.

Improved nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress. 38 U.S.C. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3). If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress. 38 U.S.C. § 1511; 38 C.F.R. § 3.23(b). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions. 38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.271, 3.272. Income earned while participating in a VA CWT is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a spouse. The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing. 38 C.F.R. § 3.23(d)(4). 

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents. Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business. Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 C.F.R. § 3.271. 

A hardship exclusion of a child's income may be granted if the family's expenses necessary for reasonable family maintenance are higher than the countable annual income, including VA pension entitlement. When hardship is established, there shall be excluded from the available income of any child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, computed without consideration of this exclusion. The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or the countable income of the surviving spouse. 38 C.F.R. §§ 3.23(d)(6), 3.272(m).

The Board notes that the Veteran's son remained as a dependent on his nonservice-connected pension award until he graduated from high school in June 2009. While the Board notes that the Veteran contends that he applied to add his son as a dependent in March 2006, the Board did not receive the application or the son's birth certificate until 2010 and therefore he cannot be added as a dependent to the nonservice-connected pension award prior to 2010. While his step-children had previously been on his award, his step-children had reached the age of 18 and were no longer considered dependents during the appeal period for his nonservice-connected pension. His son who was born in 1997 was considered a dependent for his nonservice-connected pension throughout the appeal period. 

The Board notes that the Veteran filed Eligibility Verification Reports that noted hardship expenses throughout the appeal period and the VA has considered hardship expenses beginning January 2004. Since a hardship was established by the judgment of the VA, the available income of his children should exclude an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, computed without consideration of this exclusion. The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or the countable income of the surviving spouse. 38 C.F.R. §§ 3.23(d)(6), 3.272(m).

It is not clear whether the income of the Veteran's children was excluded as the February 2009 rating decision only counted the Veteran's income, but the February 2009 notification letter showed the income of his children as counted. The Board has not been able to determine whether the Veteran's children's income was included in the calculation of his nonservice-connected pension award; however, it is clear that the RO has determined that there was a hardship beginning in January 2004, and therefore the Veteran should have received a hardship exclusion of his children's income. Therefore, with resolution of all reasonable doubt in his favor, the Veteran's claim for a hardship exclusion of his children's income is granted.


ORDER

A hardship exclusion of the Veteran's children's income is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


